Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/23/2020 is made of a record.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
2.	Claims 16-20 are allowed. 
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Huonker et al (US Patent 8110774), Kim et al (US Patent 10029334) and Kim et al (US Patent 10029334).failed to teach or fairly suggest, magnifying the facial regions of the target frame and the warped remaining frames to a size corresponding to a super resolution higher than that of the front facial image; dividing each of the magnified facial regions of the target frame and the warped remaining frames into a plurality of unit patches; and acquiring a super-resolution facial image for 3D facial shape reconstruction by deforming all pixels forming the facial region of the target frame based on similarities between unit patches of the target frame and unit patches of each of the remaining frames. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 16-20 are allowable over the prior art of record.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huonker et al (US Patent 8110774) and further in view of Kim et al (US Patent 10029334).
	With regard to claim 1, Hounker et al disclosed a method of inspecting an electric motor, the method comprising: scanning an electric motor stator with a stator winding with a camera (refer to col. 4, lines 4-7);
acquiring images of a plurality of welds between adjacent electrical wires forming the stator winding using the camera (refer to col. 4, lines 15-21); and
(analyzing the acquired images with at least one neural network, wherein the neural network determines if at least one of the plurality of welds has a weld defect).  Huonker et al reference does not expressly call for analyzing the acquired images with at least one neural network, wherein the neural network determines if at least one of the plurality of welds has a weld defect. However, at the same field of endeavor, Kim et al discloses this feature (refer to col. 2, lines 27-29). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Kim et al image data processing system into Huonker et al system. The suggestion/motivation for doing so would have been to provide classifying the defective forms of the welding bead form the at least on feature variable using a neural network (refer to col. 2, lines 55-57 of Kim et al). Therefore, it would have been obvious to combine Kim et al with Huonker et al to obtain the invention as specified in claim 1. 
With regard to claim 2, Hounker et al disclosed wherein the camera is a 2D area camera (refer to Figs. 1 block 9).
	With regard to claim 3, Hounker et al disclosed wherein the camera is a 2D line scan camera (refer to Fig. 1, 9)	.
	With regard to claim 4, Hounker et al disclosed further comprising transporting the electric motor stator across a scanning area of the camera such that a 2D camera scans and acquires the images of the plurality of welds as the electric motor stator moves relative to the 2D camera (refer to col. 3, lines 43-52).

4.	Claims 5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huonker et al (US Patent 8110774); Kim et al (US Patent 10029334); and further in view of Erceg et al (US Patent 10160606).
	With regard to claim 5, Hounker et al and Kim et al failed to disclosed wherein the electric motor stator, i.e., objects, is transported across the scanning area of the 2D camera with a conveyor.  However, at the same field of endeavor, Erceg et al discloses this feature (refer to col. 4, line 1-7). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Erceg et al reference into Hounket et al and Kim et al image data processing systems. The suggestion/motivation for doing so would have been to provide classifying the defective forms of the welding bead form the at least on feature variable using a neural network (refer to col. 2, lines 55-57 of Kim et al). Therefore, it would have been obvious to combine Erceg et al reference into Hounket et al and Kim et al to obtain the invention as specified in claim 5.
	With regard to claim 12, Kim et al disclosed wherein the adjacent electrical wires
comprise adjacent hairpin segments (refer to Fig. 2 and col. 5, lines 40-42).
With regard to claim 15, Kim et al disclosed further comprising generating an alert and an identification when a weld defect is determined for at least one of the plurality of welds, wherein the identification comprises a position of the weld defect on the stator winding (refer to col. 2, lines 30-41).

Claim Objections
5.	Claims 6-11, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art Cited
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9468988), (8544714), (8146429) and (6948369).
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11/23/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2665